DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
And Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statements submitted on September 4, 2020 and December 29, 2021, have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 9-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GOLAUP et al., US 20160234751 A1, hereinafter “GOLAUP.”
	Consider claim 1. GOLAUP discloses:
	a method (see Abstract: The present disclosure relates to methods and apparatuses for radio access technology (RAT) management for user terminals with a connection on at least one RAT) performed by a server (310, fig. 3) that manages a session in a wireless communication system (see paragraph [0141]: The arrangement shown in FIG. 3 is similar to that of FIG. 2, but further comprises a switching server 310 that is configured to evaluate the best RAT available to the UE 210),  the method comprising: 
receiving information related to determination of switching of a radio access technology (RAT) (see paragraph [0016]: The present disclosure provides a switching selector configured to control a selection of a radio access technology (RAT) for traffic flow (i.e. user data traffic) of a user terminal (user equipment UE) between a serving RAT and a candidate RAT, wherein the switching selector comprises: a status module configured to determine a characteristic indicative of an expected quality for a connection between the UE and a candidate cell of the candidate RAT using information received on a user plane (e.g. a data link layer, for example using at least one IP packet) of a connection on the serving RAT...);
determining whether to switch the RAT for providing a service to a terminal  from a first RAT to a second RAT based on the information(see paragraph [0016]: ... a comparison module configured to determine whether the user terminal should change its traffic flow on the candidate cell of the candidate RAT or maintain its traffic flow on a serving cell of the serving RAT on the basis of a comparison between the user terminal's connection quality on the serving cell of the serving RAT and the characteristic indicative of an expected quality for a connection between the UE and the candidate cell of the candidate RAT); and
transmitting a message instructing to switch a data path of the terminal from the first RAT to the second RAT to an object processing a user plan (see paragraph [0150]: If the switching server 310 determines that the UE's 210 traffic flow should switch to RAT B 218, it may utilize the IP address of the UE 210 to establish an IP connection 345 to the UE 210 on RAT A. The switching server 310 then sends an instruction on the user plane of the IP connection 345 to the UE client 214 to switch to RAT B 218, upon receipt of which the UE client 214 can trigger the switch using the services of the operating system (OS) on the UE 210).	
	Consider claim 2. GOLAUP teaches claim 1, and further discloses wherein the information related to the determination of the switching comprises at least one of: information on a state of a radio link of the terminal (see paragraph [0033]: The switching selector preferably further comprises: a connection status module configured to determine the user terminal's connection quality on the serving cell of the serving RAT using one or more of: at least one indicator of the load status of the serving cell of the serving RAT received from a serving RAT load server and/or at least one measurement performed by the user terminal of at least one parameter relevant to the user terminal's connection quality on the serving cell of the serving RAT); information on a preferred RAT for each service; information on a connection state of the terminal; and a request for RAT switching determined by the terminal.
	Consider claim 4. GOLAUP teaches claim 1, and further discloses determining to switch the RAT for providing the service from the first RAT to the second RAT, when a flow of the terminal does not satisfy a quality of service (QoS) required by the service and the second RAT is available (see paragraphs [0141]-[0143]).
	Consider claim 5. GOLAUP teaches claim 1, and further discloses determining to switch the RAT for providing the service from the first RAT to the second RAT, when a flow of the terminal does not satisfy a quality of service (QoS) required by the service, the second RAT is available, and an amount of traffic of the first RAT is equal to or less than a threshold (see paragraphs [0012], [0016], and [0141]-[0143]).
Claim 9 discloses the method corresponding to the terminal communicating with the server in claim 1; therefore, similar rejection rationale applies.
Consider claim 10. GOLAUP teaches claim 9, and further discloses wherein the packet is a data unit, and the packet is classified by a first object processing a user plane and then allows the first object to transmit information related to a request for switching to a second object managing a session (see Abstract).
	Claim 11 discloses an apparatus for the server performing the method of claim 1; therefore, similar rejection rationale applies.
	Consider claim 12. GOLAUP teaches claim 11, and further discloses wherein the information related to the determination of the switching comprises at least one of: information on a state of a radio link of the terminal (see paragraph [0033]: The switching selector preferably further comprises: a connection status module configured to determine the user terminal's connection quality on the serving cell of the serving RAT using one or more of: at least one indicator of the load status of the serving cell of the serving RAT received from a serving RAT load server and/or at least one measurement performed by the user terminal of at least one parameter relevant to the user terminal's connection quality on the serving cell of the serving RAT); information on a preferred RAT for each service; information on a connection state of the terminal; and a request for RAT switching determined by the terminal.
	Consider claim 13. GOLAUP teaches claim 11, and further discloses determine to switch the RAT for providing the service from the first RAT to the second RAT, when a flow of the terminal does not satisfy a quality of service (QoS) required by the service and the second RAT is available (see paragraphs [0141]-[0143]).
	Consider claim 17. GOLAUP teaches claim 11, and further discloses determining to switch the RAT for providing the service from the first RAT to the second RAT, when a flow of the terminal does not satisfy a quality of service (QoS) required by the service, the second RAT is available, and an amount of traffic of the first RAT is equal to or less than a threshold (see paragraphs [0012], [0016], and [0141]-[0143]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GOLAUP et al., US 20160234751 A1, hereinafter “GOLAUP,” in view of PAN, US 20210352521 A1, hereinafter “PAN.”
Consider claim 3. GOLAUP teaches claim 2; but is silent regarding wherein the information on the radio link of the terminal is a notification provided from a radio access network (RAN), and comprises information indicating that a guaranteed flow bit rate (GRBR) cannot be satisfied for a quality of service (QoS) flow.
PAN, in related art, suggests wherein the information on the radio link of the terminal is a notification provided from a radio access network (RAN), and comprises information indicating that a guaranteed flow bit rate (GRBR) cannot be satisfied for a quality of service (QoS) flow (see [0077] Notification control. The Notification control may be provided for GBR QoS flows. The Notification control indicates whether notification should be made by the RAN if the QoS targets cannot be fulfilled for a QoS flow during the lifetime of the QoS flow. If it is set and QoS targets cannot be fulfilled, RAN sends a notification towards SMF. [0078] Editor's note: It is FFS whether the Notification control is needed for non GBR QoS flows. For GBR QoS flows, the 5G QoS profile additionally include the following QoS parameters: [0079] Guaranteed Flow Bit Rate (GFBR)--UL and DL).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider PAN’s teachings in relation to the claimed invention, thus providing a method and apparatus for improving scheduling in a wireless communication system, as discussed by PAN (see paragraph [0002]).
Consider claim 16. GOLAUP teaches claim 12; but is silent regarding wherein the information on the radio link of the terminal is a notification provided from a radio access network (RAN), and comprises information indicating that a guaranteed flow bit rate (GRBR) cannot be satisfied for a quality of service (QoS) flow.
PAN, in related art, suggests wherein the information on the radio link of the terminal is a notification provided from a radio access network (RAN), and comprises information indicating that a guaranteed flow bit rate (GRBR) cannot be satisfied for a quality of service (QoS) flow (see [0077] Notification control. The Notification control may be provided for GBR QoS flows. The Notification control indicates whether notification should be made by the RAN if the QoS targets cannot be fulfilled for a QoS flow during the lifetime of the QoS flow. If it is set and QoS targets cannot be fulfilled, RAN sends a notification towards SMF. [0078] Editor's note: It is FFS whether the Notification control is needed for non GBR QoS flows. For GBR QoS flows, the 5G QoS profile additionally include the following QoS parameters: [0079] Guaranteed Flow Bit Rate (GFBR)--UL and DL).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider PAN’s teachings in relation to the claimed invention, thus providing a method and apparatus for improving scheduling in a wireless communication system, as discussed by PAN (see paragraph [0002]).	
Claims 6, 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over GOLAUP et al., US 20160234751 A1, hereinafter “GOLAUP,” in view of Iyer et al., US 11006355 B2, hereinafter “Iyer.”
Consider claim 6. GOLAUP teaches claim 1; but is silent regarding determining to switch the RAT for providing the service from the first RAT to the second RAT, when a flow of the terminal does not satisfy a quality of service (QoS required by the service and a difference between the required QoS and an available QoS exceeds a threshold. 
Iyer, in related art, suggests determining to switch the RAT for providing the service from the first RAT to the second RAT, when a flow of the terminal does not satisfy a quality of service (QoS required by the service and a difference between the required QoS and an available QoS exceeds a threshold (see column 15 lines 63-62: In an aspect, the device may select a RAT only if the RAT's quality metric is above a threshold quality metric).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Iyer’s teachings in relation to the claimed invention, thus providing means for avoiding undesirably selecting a RAT that is below a required quality metric may lead to a low QoS, as discussed by Iyer (see column 15 lines 61-63).
Consider claim 7. GOLAUP teaches claim 1; but is silent regarding determining to switch the RAT for providing the service from the first RAT to the second RAT, when a preferred RAT of the service is the second RAT.
Iyer, in related art, suggests determining to switch the RAT for providing the service from the first RAT to the second RAT, when a preferred RAT of the service is the second RAT (see column 17 lines 7-12: As shown in FIG. 9B, at 922, the decision module designates RAT 1 as the preferred RAT for the transmission. Once the RAT preference is derived, the UE, at 924, checks whether the device is already camped on a particular RAT. If not, the UE initiates system selection with RAT 1 set as the preferred RAT).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Iyer’s teachings in relation to the claimed invention, thus providing means for power saving provisions for a mobile device with inter-RAT, as suggested by Iyer (see column 16 line 67 through column 17 lines 1-4).
Consider claim 18. GOLAUP teaches claim 11; but is silent regarding determining to switch the RAT for providing the service from the first RAT to the second RAT, when a flow of the terminal does not satisfy a quality of service (QoS required by the service and a difference between the required QoS and an available QoS exceeds a threshold. 
Iyer, in related art, suggests determining to switch the RAT for providing the service from the first RAT to the second RAT, when a flow of the terminal does not satisfy a quality of service (QoS required by the service and a difference between the required QoS and an available QoS exceeds a threshold (see column 15 lines 63-62: In an aspect, the device may select a RAT only if the RAT's quality metric is above a threshold quality metric).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Iyer’s teachings in relation to the claimed invention, thus providing means for avoiding undesirably selecting a RAT that is below a required quality metric may lead to a low QoS, as discussed by Iyer (see column 15 lines 61-63).
Consider claim 19. GOLAUP teaches claim 11; but is silent regarding determining to switch the RAT for providing the service from the first RAT to the second RAT, when a preferred RAT of the service is the second RAT.
Iyer, in related art, suggests determining to switch the RAT for providing the service from the first RAT to the second RAT, when a preferred RAT of the service is the second RAT (see column 17 lines 7-12: As shown in FIG. 9B, at 922, the decision module designates RAT 1 as the preferred RAT for the transmission. Once the RAT preference is derived, the UE, at 924, checks whether the device is already camped on a particular RAT. If not, the UE initiates system selection with RAT 1 set as the preferred RAT).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Iyer’s teachings in relation to the claimed invention, thus providing means for power saving provisions for a mobile device with inter-RAT, as suggested by Iyer (see column 16 line 67 through column 17 lines 1-4).
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GOLAUP et al., US 20160234751 A1, hereinafter “GOLAUP,” in view of Olofsson et al.,  US 9479984 B2, hereinafter “Olofsson.”
Consider claim 8. GOLAUP teaches claim 1; but is silent regarding determining to switch the RAT for providing the service from the first RAT to the second RAT, when the terminal is disconnected from the first RAT. 
Olofsson, in related art, suggests wherein the at least one processor is configured to: determine to switch the RAT for providing the service from the first RAT to the second RAT, when the terminal is disconnected from the first RAT (see column 16 lines 12-16: detecting and storing by a mobile station, a failure which takes place while the mobile station is still connected to a first base station serving a first cell which supports a first radio access technology (RAT), wherein the failure is a radio link failure (RLF) or a handover failure). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Olofsson’s teachings in relation to the claimed invention, thus providing method which improves detection of inter RAT HO problems, reduces signaling, and is compatible with existing cellular communication systems, as discussed by Olofsson (see column 7 lines 15-21).
Consider claim 20. GOLAUP teaches claim 11; but is silent regarding determining to switch the RAT for providing the service from the first RAT to the second RAT, when the terminal is disconnected from the first RAT. 
Olofsson, in related art, suggests wherein the at least one processor is configured to: determine to switch the RAT for providing the service from the first RAT to the second RAT, when the terminal is disconnected from the first RAT (see column 16 lines 12-16: detecting and storing by a mobile station, a failure which takes place while the mobile station is still connected to a first base station serving a first cell which supports a first radio access technology (RAT), wherein the failure is a radio link failure (RLF) or a handover failure). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Olofsson’s teachings in relation to the claimed invention, thus providing method which improves detection of inter RAT HO problems, reduces signaling, and is compatible with existing cellular communication systems, as discussed by Olofsson (see column 7 lines 15-21).
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., methods of supporting communication using two or more radio access technologies.
US 11184838 B2		US 11184057 B2		US 10455459 B2
US 10419961 B2		US 20180270679 A1	US 20160142956 A1
US 20160044545 A1	US 20150036512 A1	US 20130165108 A1
US 8391918 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
February 9, 2022